DECISION
The application of the above-named defendant for review of the sentence of 25 years; 10 years; 8 years; all running concurrent for Assault First; Robbery; Carrying Concealed Weapon imposed on December 19, 1960, was fully heard and after a careful consideration of the entire matter it is decided that:
The decision of the Board is taken under advisement for the reason that Mr. Alley will come before the parole board at the end of this month, being June, 1970. A further order of this Board will be forthcoming after the Parole Board meets.
SENTENCE REVIEW DIVISION
Paul G. Hatfield, chairman; Jack D. Shanstrom, Sid G. Stewart.